Title: To George Washington from Samuel Barrett, 18 June 1789
From: Barrett, Samuel
To: Washington, George

 

May it please your Excellency,
Boston 18 June 1789

When a Person who is an intire Stranger introduces himself to another who is in every Respect his equal there is an Awkwardness on the Business, whh it is extremely difficult to get over, but when he does it to one in every Respect uncomparably his superior, the Embarrassment is proportionably encreased & higher Reasons are necessary in his Justification: Of my Apology your Excellency will judge, as it will appear in the following Detail.
Having lost all my little Capital, with the extensive Capital & Business of the mercantile House into wh⟨ic⟩h on leaving the University, I was, on Prospect very flattering in Point of Property, tho very ⟨reluctantly⟩ in every other View, introduced by my Father, & of which I was a Partner when the late War commenced; in Consequence of our early & decided Attachment to the Cause of our Country, & Liberal Advances of Money & Credit given to public Paper (to the Amount of many thousand Pounds) previous to any Depretiation & in Order to prevent it; also, of the Tender made us in Payment of very large Sums of solid Debts in depretiated Paper—of the Failure of some Capital & many small Debtors by the Operation of War; of a great Part of our Merchandize being carried away by the British Army, & the Residue either sold to Government for the Use of our Army, or the Produce of Sales deposited in Government Securities; and being thus through the Period of the War, deprived of our Trading Stock, & at the same Time supporting three Families at inhanced Expences & paying heavy Taxes as Persons of Property, while that Property was so rapidly melting in our Hands; we found ourselves at the Close of the War in the last Stage of Declension from Affluence and Independence to absolute Poverty.
Thus situated I made every Effort to recover my Business, when the Peace commenced, but failed of Success. & indeed such a Series of Misfortunes opposed me, that every Exertion to meliorate my Situation made it worse; untill at length I gave over the Pursuit & sought my Support (having happily the Confidence of Government & of many respectable Individuals) in

public Employments—and now scantily support, that I may the better educate, a numerous young Family, giving them barely necessaries & Schooling, from the pitiful Fees arising from the Offices of a Justice of the Peace & a Judge of the Court of Common Pleas for the County of Suffolk.
But these Employments not being sufficient thereto, even with the most rigid Oeconomy I have been advised to make Application for some Appointment under the Fœderal Government.
That I might conduct this Application with Propriety & Success I wrote to several Gentlemen in New York for Advice, & among other respectable Friends, to Major General Knox, whose Letter I now take the Liberty to inclose, with one from his Excellency Governor Hancock.
When the Judicial Arrangements are formed some Person will be necessary to keep the Records; and it would be, thô a laborious, yet perhaps the most suitable Office for me; as it might be conducted without Interference, with my present Employments; & be, thô a moderate Appointment in itself, yet an agreable Addition to my Support.
Should such Appointment be made, permit me, to sollicit the Grant of it, or your Excellencys Recommendation to those in whose Gift it may be.
If any Thing more suitable or beneficial presents itself to you, your Patronage & good Offices will lay me under the highest Obligations—& it is immaterial to me in what Line I act, if it be but reputable & ⟨I⟩ can perform the Part assigned me to Acceptance.
With the Candor inseperable from your Mind, your Excellency will excuse this Application & Detention from more important Concerns and if you can consistently confer such Office as I could sustain with Propriety & to the public Advantage, I shall from Motives of Gratitude, Honor, Patriotism, & even interest endeavour to do Credit to your Patronage & the Recommendation of my ⟨Friends, by a faithful Discharge of my Duties⟩.
I can with Pleasure refer for such Information as may be necessary to his Excellency the Vice President & to all the Gentlemen of both Houses of the Federal Government from Massachusetts; and to the honorable Messrs Johnson, Sherman, Sturgis, Wadsworth & Trumbull from Connecticut. ⟨a⟩nd by

particular Desire of Major General Lincoln I can with perfect Satisfaction refer your Excellency to him—I have the honor to be, may it please your Excellency Your Excellencys most obedient & most humble Servant

Samuel Barrett

